DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Sabella et al (US Publication 2018/0183855 A1) discloses a task processing method (fig. 8) in a communications network (fig. 1), wherein the method comprises: receiving 804 a task processing request from user equipment UE 101 (page 18 paragraphs 0138-0139); wherein a processing indication information (app identifier) instructs an apparatus 200 to process the task corresponding to the task processing request (page 20 paragraph 0151), and the apparatus for executing the task is at least one of the UE, an access network device, a core network device, or an Internet server (page 5 paragraph 0052). However, the prior art of record fails to teach or make obvious for “obtaining application layer information for the task processing request and capability information of the UE for the task processing request; obtaining access stratum information; and sending, based on the capability information, the application layer information, and the access stratum information, processing indication information to an apparatus for executing the task”, when the obtaining and sending are considered within the specific combination of steps or structure recited in the method of claim 1 or in the device of claims 10 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/
Primary Examiner, Art Unit 2467